Citation Nr: 1601361	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss from March 1, 1995, to December 6, 2005.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted an earlier effective date of March 1, 1995, for the grant of service connection for bilateral hearing loss and assigned a 0 percent evaluation from that date through December 6, 2005.

The Veteran testified at an RO hearing in May 2012, and before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2015.  Copies of both hearing transcripts are of record.  The Veteran recently submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Historically, the Veteran was granted service connection for bilateral hearing loss in an April 2006 rating decision, which assigned a 20 percent rating effective December 7, 2005.  In response, the Veteran initiated an appeal as to both the assigned disability rating and the effective date.  This appeal was ultimately decided by the Board in a March 2011 decision, which granted the earlier effective date of March 1, 1995, and dismissed the appeal for an increased rating per the Veteran's withdrawal of that issue at a November 2010 hearing.  The June 2011 rating decision currently on appeal implemented the Board's award of a March 1, 1995, effective date.

In response to the June 2011 rating decision, the Veteran filed a notice of disagreement requesting a compensable rating from March 1, 1995.  However, in his March 2013 VA Form 9 and his October 2015 Board hearing, he also offers arguments as to why his current rating should be higher.  As noted above, his prior appeal for an increased rating was dismissed by the Board in March 2011.  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and substantive appeal.  38 C.F.R. § 20.204(c).  Withdrawal does not preclude filing a new notice of disagreement and substantive appeal provided such filings would be timely.  Id. In this case, however, the ratings arising out of the April 2006 rating decision are final, as the time period to appeal that decision has now expired.  38 U.S.C.A. § 7105(b)(1).  Therefore, the Veteran's recent assertions regarding the current severity of his condition, as well as the disability ratings assigned from December 7, 2005, will not be addressed by the Board in this decision.  However, the arguments in the Veteran's March 2013 VA Form 9 may be construed as a new claim for an increased rating for hearing loss.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issue(s) of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

At worst, the Veteran manifested level II hearing in the right ear and level IV hearing in the left ear during the appeal period.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have not been met from March 1, 1995, through December 6, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (1995, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Moreover, the RO properly issued a February 2013 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records from the period on appeal have been obtained and associated with the claims file.  However, no VA examination or opinion has been provided in conjunction with the current appeal.  As discussed below, the issue in this case requires assessing the severity of the Veteran's hearing loss for the period from March 1, 1995, to December 5, 2005, and a contemporaneous VA examination would not provide evidence pertinent to this period.  The Board has also considered whether a retrospective opinion is warranted.  See Chotta v. Peake, 22 Vet. App. 80   (2008).  However, aside from a July 1997 private audio evaluation (the merits of which are discussed below), there is no significant medical or lay evidence that an examiner could reasonably evaluate to provide a medical assessment of the severity of the Veteran's hearing loss with the specificity required by the rating schedule.  Id. at 85, citing 38 U.S.C. § 5103A(a)(2) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.").  Therefore, a retrospective opinion is not appropriate.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and discussed possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, "present level of disability" refers to the level of disability during the appeal period, from March 1, 1995, to December 6, 2005.

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The only audiometric findings from the appeal period are contained in private records dated July 1997.  These records include speech recognition scores that are not based on the Maryland CNC standard.  The Board notes that, while the current regulations governing the evaluation of hearing loss require a Maryland CNC speech discrimination test, the regulations in effect in 1995, i.e., the beginning of the appeal period, do not list any such requirement.  Compare 38 C.F.R. § 4.85(a) (1995) ("Examinations are conducted using the controlled speech discrimination tests...") with 38 C.F.R. § 4.85(a) (2015) ("An examination...must include a controlled speech discrimination test (Maryland CNC)...").  The Board will first analyze the findings by including the speech recognition scores.

During the July 1997 evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
30
40
50
60
LEFT
-
45
50
70
80

The average puretone threshold in the right ear is 45 dB.  The average puretone threshold in the left ear is 60 dB.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in the right ear and IV in the left ear.

A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation, consistent with the currently assigned rating.

The Veteran argues that the rating schedule allows for the evaluation of hearing loss based solely on puretone thresholds.  He is correct, in that Table VIA provides numeric designations of hearing impairment based only on puretone averages.  However, under both the 1995 and 2015 regulations, Table VIA applies only when language difficulties or inconsistent speech discrimination scores make the use of such scores inappropriate.  Here, no such language difficulties or inconsistent scores have been identified.  The 2015 regulations also allow for the use of only puretone thresholds when exceptional patterns of hearing impairment are shown.  Such patterns are limited to when the threshold at each of the four specified frequencies is 55 dB or greater; or when the threshold at 1000 Hz is 30 dB or less, and the threshold at 2000 Hz is 70dB or more.  38 C.F.R. § 4.86 (2015).  Neither pattern is demonstrated in the July 1997 findings.  Therefore, the use of only puretone thresholds in evaluating the Veteran's hearing loss is not appropriate.

However, for the sake of argument, the Board notes that even if the Veteran was evaluated solely on puretone thresholds, he would not qualify for a compensable rating.  His right ear puretone threshold of 45 dB corresponds to a hearing level of II under Table VIA, and his left ear puretone threshold of 60 dB corresponds to a hearing level of IV.  A comparison between these hearing levels and Table VII again yields a 0 percent evaluation, consistent with the currently assigned rating.

In sum, the only audiometric findings from the appeal period are those contained in the July 1997 private treatment records.  The puretone thresholds demonstrated in these findings, whether viewed alone or together with the associated speech recognition scores, correspond to a 0 percent rating under the rating schedule.  Therefore, a compensable rating is not warranted for the period from March 1, 1995, through December 6, 2005.

In evaluating the Veteran's claims for a higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, Diagnostic Code 6100 contemplates the Veteran's loss of hearing and associated functional impact.  There is no indication that his disability results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A compensable rating for bilateral hearing loss from March 1, 1995, through December 6, 2005, is denied.


REMAND

The Veteran's claim for a TDIU was denied in a September 2013 rating decision.  In response, he filed a notice of disagreement in January 2014.  To date, no statement of the case has been promulgated in response to the Veteran's notice of disagreement.  This renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran an SOC addressing the issue of entitlement to a TDIU. Notify him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


